Citation Nr: 0111203	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for a left eye area 
scar.  

2.  Entitlement to a compensable evaluation for service-
connected residuals of a lateral right eye area laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the RO, 
which denied service connection for a left eye scar and a 
claim for a compensable evaluation for service-connected 
right eye scar.  

While the veteran's substantive appeal initially included 
requests for hearings both before a member of the Board 
sitting at the RO (Travel Board hearing) and a member of the 
Board at the VA Central Office in Washington, D.C. (Central 
Office hearing), he withdrew his Travel Board hearing request 
in October 1999.  Additionally, in February 2001, he failed 
to appear at a Central Office hearing scheduled after due 
notice.  Accordingly, no further development in this regard 
is indicated.  

Service connection for bilateral refractive error was denied 
in a December 1996 Board decision.


FINDINGS OF FACT

1.  A left eye area scar due to service or in-service injury 
is not demonstrated.  

2.  The veteran's residuals of a laceration of the lateral 
right eye area is not shown to be more than slightly 
disfiguring, tender and painful on objection demonstration, 
poorly nourished with repeated ulceration, or productive of 
any limitation of function.  




CONCLUSIONS OF LAW

1.  The veteran does not have a left eye area scar which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).  

2.  The criteria for a compensable rating for residuals of a 
laceration of the lateral right eye area are not met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA scar and eye 
examinations, most recently in April and May 1999.  The 
notice provisions of the Veterans Claims Assistance Act of 
2000 have also been met.  In the statement of the case (SOC) 
and supplemental statements of the case (SSOC) provided to 
the veteran, he has been advised of regulatory provisions 
pertaining to both service connection (for a left eye area 
scar) and increased ratings (for right eye area laceration) 
and, thus, the evidence necessary to substantiate his claims 
on appeal.  


I.  Service Connection for Left Eye Area Scar

Service connection may be established for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.102, 
3.303(d) (2000).  

The veteran claims service connection for a left eye area 
scar, which he reports having incurred in 1980 while on 
active duty in Wurzburg, Germany.  

The veteran's service medical records were requested and 
received without indication that the forwarded records were 
in any way incomplete.  The service medical records do 
include records from Wurzburg Army Medical Center, and show 
no treatment for any left eye area injury or scar.  January 
1981 reports of medical examination and medical history are 
silent for any left eye area injury or residual scar.  The 
veteran's head, face, neck, and scalp were within normal 
limits on examination at that time, and the veteran denied 
any eye trouble or head injury.  

VA treatment records show treatment in 1996 for bilateral eye 
watering and itching, with some blurred vision.  Diagnoses 
were blepharitis, meibomitis, and allergic rhinitis.  A left 
eye area scar is not shown.  VA eye and scar examination 
reports of April and May 1999 are silent for any left eye 
area scar.  

The veteran's claim of service connection must be denied as 
against the overwhelming weight of the evidence.  His service 
medical records and post-service medical records are negative 
for any left eye area injury in service, or present left eye 
area scar due to service or in-service injury.  While in 
certain circumstances, lay evidence of a nexus between 
present disability and the post-service symptomatology may be 
enough to support a claim, without evidence of any current 
left eye area scar, the veteran's claim must be denied.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In finding 
so, the Board has given due consideration to the idea that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, the evidence of record is devoid of any complaints, 
treatment or findings regarding any left eye area scar; 
veteran reported no left eye area scar or  related 
symptomatology on VA treatment in 1996 and on VA eye and scar 
examinations in 1999.  The lack of clinical evidence of any 
such scar weighs heavily again the claim.  

Accordingly, with consideration of service and post-service 
medical records, and the lack of demonstration of any current 
left eye area scar by objective medical evidence, the Board 
finds that service connection for a left eye area scar is not 
warranted, and the claim must be denied.  


II.  Increased Rating for Lateral Right Eye Area Laceration 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected residuals of a laceration of the 
lateral right eye area.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

In his March 1999 claim and subsequent statements, the 
veteran asserts that his service-connected residuals of a 
lateral right eye area laceration include pain, occasional 
bleeding, and blurred vision.  

VA treatment records dated from October 1993 show treatment 
for various eye disorders, including blepharitis, meibomitis, 
and allergic rhinitis, without relation to service-connected 
disability.

The evidence presently under consideration also include April 
and May 1999 VA eye and scar examinations.  On VA scar 
examination in April 1999, the right eye area lateral scar 
was found to be well-healed, non-raised, depressed in nature, 
and 2 cm. long by 0.5 cm. wide in the area above the right 
eyebrow.  The examiner found no edema, and no keloid 
formation.  The scar was thought to be the same color as the 
surrounding skin and maybe a tad bit darker.  There was no 
limitation of movement--the veteran could raise his eyebrow, 
and open and close it (presumably, his eye) without 
discomfort.  The diagnosis was lateral scar above the right 
eyebrow, status post laceration to the right eye area.  

On VA eye examination in May 1999, notation was made of 
multiple diagnoses, including refractive error, decreased 
vision without apparent cause, and constricted field of 
vision, findings which the examiner found did not correlate 
with the examination.  The examiner also determined that the 
Humphrey visual field test was unreliable, and that none of 
the examination findings could be related to the veteran's 
service-connected laceration lateral to the right eye.  

The RO evaluated the veteran's residuals of a laceration of 
the lateral right eye area scar as noncompensably disabling 
under Diagnostic Code 7800.  Under that code, disfiguring 
scars of the head, face or neck warrant a noncompensable 
evaluation if the disfigurement is slight.  A 10 percent 
evaluation is warranted if the disfigurement is shown to be 
moderate.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
Alternatively, a 10 percent rating is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is appropriate for superficial scars which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (emphasis added).  A scar may 
also be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Although the veteran subjectively reports that he considers 
his right eye area scar to be painful, the April 1999 VA scar 
examination objectively shows otherwise.  The scar is further 
not shown to be poorly nourished, to include any ulceration, 
or involve any limitation of function.  Additionally, the 
veteran does not assert that the scar is disfiguring, and the 
veteran's examiners have not described the scar as 
disfiguring.  The scar was noted to be non-raised, non-
keloidal and no more than a "tad bit darker" than his other 
skin.  In the Board's opinion, based on review of the 
evidence of record, the scar is non-tender and non-painful, 
and no more than slightly disfiguring, if at all.  Moreover, 
although the veteran reports pain in the region of the scar, 
he nevertheless has denied that the scar itself is painful or 
tender on VA examination.  In any event, no medical evidence 
suggests that the scar is painful or tender, and there is 
otherwise no objective evidence of pain or tenderness 
associated with the scar.  There notably is no evidence that 
the scar is poorly nourished or ulcerated, and there is no 
medical evidence of functional limitation associated with the 
scar.  

Since the scar is not more than slightly disfiguring, and as 
there is no clinical or other probative evidence of record 
indicating that the veteran's scar is poorly nourished, 
ulcerated, painful or tender, or that the scar is productive 
of any functional limitation, the Board finds that there is 
no basis for the assignment of a compensable rating for the 
residuals of a laceration of the lateral right eye area scar.  
Moreover, the veteran's disability does not more nearly 
approximate the criteria for a compensable evaluation.  38 
C.F.R. § 4.7.  The above clinical findings do not more 
closely approximate the criteria for a 10 percent evaluation 
for scars under any of the applicable Diagnostic Codes.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim for increase, 
as set forth above, and, therefore, reasonable doubt is not 
for application.  


ORDER

Service connection for a left eye area scar is denied.  

Entitlement to a compensable rating for residuals of a 
laceration of the lateral right eye area is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

